Citation Nr: 0629582	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  95-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1980.  The appellant is his widow.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  That rating decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

In December 1996, the Board remanded the case for additional 
development.  Subsequently, a February 2001 rating action 
continued the prior denial.

In May 2001, the Board again remanded the case for additional 
development.  Subsequently, a February 2006 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The veteran died in July 1993 at the age of 37; the death 
certificate listed the immediate cause of death as heart 
failure due to or as a consequence of ventricular 
fibrillation; forensic report noted that the death appeared 
to be from natural causes; toxicology screen was negative; no 
autopsy was performed.

2.  At the time of the veteran's death service connection was 
in effect for major depression, rated as 70 percent 
disabling, hidradenitis, rated as 50 percent disabling, and 
status post brachial plexus injury of the right arm, rated as 
60 percent disabling; a total rating based on individual 
unemployability (TDIU) had been granted effective since June 
1990.

3.  Heart failure and/or atrial fibrillation was not present 
in service, manifested within one year after discharge, or 
etiologically related to service; and the preponderance of 
the evidence is against a finding that the veteran's service- 
connected major depression, hidradenitis, or status post 
brachial plexus injury of the right arm, caused or 
contributed substantially or materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in January 2002, 
June 2003, May 2005, and October 2005.  The originating 
agency specifically informed the appellant to submit any 
pertinent evidence in her possession, informed her of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

The claims folder contains the forensic and toxicology 
reports pertaining to the veteran's death.  The RO requested 
private hospitalization records of the veteran directly, and 
requested that the appellant attempt to obtain the same 
records.  These efforts were unsuccessful.  The appellant has 
not identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  In light of 
the Board's denial of the appellant's claim for service 
connection for the cause of the veteran's death, no 
additional disability rating or effective date will be 
assigned.  There can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2006).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

The veteran died in July 1993 at the age of 37.  The death 
certificate noted the type of death as natural, and listed 
cardiac failure as a consequence of ventricular fibrillation 
as the cause of death.  At the time of his death the veteran 
was service connected for major depression, rated as 70 
percent disabling, hidradenitis, rated as 50 percent 
disabling, and status post brachial plexus injury of the 
right arm, rated as 60 percent disabling.  A total rating 
based on individual unemployability (TDIU) had been in effect 
since June 1990.

The appellant contends that the veteran died as a result of 
the combination of medications he took for his service 
connected disabilities.  She also contends that the veteran 
had hypertension as a result of his service connected 
disabilities which contributed to his death.  

The record shows that the veteran attempted suicide on 
several occasions, including in June 1990 when he mixed 
alcohol with Xanax, Halcyon, and Doxepin.  

The record contains a one-page written report dated on the 
day of the veteran's death from a physician who treated him.  
This statement indicates that the veteran was brought to the 
hospital unresponsive by paramedics with admission diagnoses 
of drug intoxication, suicide attempt, and respiratory 
failure.  He developed ventilatory failure, was intubated and 
admitted to the intensive care unit.  The veteran responded 
to treatment, was considered stable, and was transferred to a 
general ward.  The same morning the veteran was found on the 
floor in the hall of the ward unresponsive.  After treatment 
including cardiopulmonary resuscitation, the veteran was 
pronounced dead.  The final diagnoses listed rule out 
pulmonary embolism; massive heart attack; drugs reaction or 
intoxication.  Further records of this hospitalization are 
not available.

As noted above, the death certificate listed the type of 
death as natural, and noted cardiac failure as a consequence 
of ventricular fibrillation as the cause of death.  The 
forensic report noted that the death appeared to be from 
natural causes.  No autopsy was performed.

A toxicology report stated that the veteran's blood was 
analyzed for the presence of the following:  barbiturates, 
cocaine, opiates, phenotyazines, strychnine, Librium, 
narcotics, benzoylecgonine, codeine, and morphine.  Results 
of all tests were negative.

The claims folder contains no competent evidence associating 
the fatal cardiac failure/ventricular fibrillation with the 
veteran's military service.  In this regard, the Board notes 
that service medical records are essentially negative for 
complaints of, treatment for, or findings of a heart 
disorder.  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including certain types of heart 
disease, if manifested to a compensable degree within one 
year from the date of separation.  38 C.F.R. §§ 3.307, 
3.309(a) (2006).  Here, heart pathology was not noted prior 
to the veteran's fatal heart failure in July 1993.  Thus, as 
there is no evidence of heart disease within one year from 
the date of separation, service connection on this basis is 
not appropriate.

Additionally, there is no medical evidence of a link between 
the veteran's service connected disabilities, or medications 
taken therefor, and his fatal heart failure/ventricular 
fibrillation.  To the extent that the July 1993 physician's 
statement suggests that a suicide attempt and/or drug 
overdose played a role in the veteran's final 
hospitalization, the Board notes that both the death 
certificate and forensic report listed the cause of the 
veteran's death as from natural causes, specifically heart 
failure due to ventricular fibrillation.  Most significantly, 
the toxicology report found no indication of drugs.

Upon review of the evidence of record, heart failure and/or 
ventricular fibrillation was not incurred during or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  The Board sympathizes with the 
appellant and recognizes that the veteran was service- 
connected for various disabilities; however, the weight of 
the evidence is against a finding that any such service- 
connected disability contributed substantially or materially 
to his death.

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the appellant's service connection claim for 
the cause of the veteran's death because there is no evidence 
of heart disorder for years following service and the death 
certificate, forensic report, and toxicology report are all 
against a finding that drugs or medications played a role in 
the veteran's death.  Thus, despite the July 1993 physician's 
statement raising the possibility of a suicide attempt or 
overdose, there is no true indication that the fatal heart 
event is associated with service or a service connected 
disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In view of the death certificate, forensic report, 
and toxicology report, any opinion relating the veteran's 
cause of death to service or a service connected disability 
would certainly be speculative.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2).



ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


